Title: From James Madison to Albert Gallatin, 14 November 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, Novr. 14. 1808.

	I have the honor to inclose a Bill of Exchange for 5000 Dollars, drawn upon me on the 23d: of May last, by John Gavino, Consul at Gibraltar, in favor of the late General Shee, and to request you will cause a remittance to be made of that amount, out of the appropriations for Barbary Intercourse, to the Executors of the estate of Genl. Shee, at Philadelphia.  Mr. Gavino is to be charged with the same on the Books of the Treasury.  I am &c:

James Madison.

